Name: COMMISSION REGULATION (EEC) No 1804/93 of 6 July 1993 determining the extent to which applications lodged in May 1993 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement on Agriculture between the Community and Sweden can be accepted
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product;  tariff policy;  international affairs;  European construction
 Date Published: nan

 7. 7 . 93 Official Journal of the European Communities No L 164/9 COMMISSION REGULATION (EEC) No 1804/93 of 6 July 1993 determining the extent to which applications lodged in May 1993 for import licences for fresh , chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement on Agriculture between the Community and Sweden can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1180/93 of 14 May 1993 laying down detailed rules for the appli ­ cation in 1993 of the import arrangements , for beef and veal provided for in the agreement between the bilateral Community and Sweden ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EEC) No 1180/83 fixes the quantity of fresh or chilled beef and veal falling within CN code 0201 and products falling within CN code 1602 50 31 , 1302 50 39 or 1602 50 80 originating in Sweden which may be imported under special conditions in respect of 1993 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Whereas the second subparagraph of Article 3 (4) of Regulation (EEC) No 1180/93 , lays down that if the quan ­ tities in respect of which licences have been applied for are lower than the quantities available, additional licences have been applied for are lower than the quantities available, additional licences are to be issued for the remaining quantity ; whereas to that end the quantitiy remaining should be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted in full for quantities covered by applications submitted pursuant to Article 3 ( 1 ) of Regulation (EEC) No 1180/93 . 2 . The remaining quantitiy as referred to in the second subparagraph of Article 3 (4) of Regulation (EEC) No 1180/93 is :  2 579,38 tonnes, expressed as carcase weight, of beef falling within CN code 0201 ,  1 788 tonnes, expressed as carcase weight, of products falling within CN codes 1602 50 31 , 1302 50 39 and 1602 50 80 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 120, 15 . 5 . 1993, p . 14.